Dissenting Opinion by
Me. Justice Robeets:
I dissent and would reverse because the jurisdiction to hear this appeal from the order of the Pennsylvania Labor Relations Board—a state administrative agency —is with the Commonwealth Court, not the Court of Common Pleas of Montgomery County. Section 403 of the Appellate Court Jurisdiction Act provides:
“The Commonwealth Court shall have exclusive jurisdiction of appeals from final orders of administrative agencies in any of the following cases:
“(1) All appeals from administrative agencies of the Commonwealth under the Administrative Agency Law or otherwise. . . .” Act of July 31, 1970, P. L. 673, Art. IV, §403, as amended, 17 P.S. §211.403 (Supp. 1972).
In my view, the majority by holding that jurisdiction lies with the Montgomery County Court of Common. Pleas mistakenly relies upon Section 1502 of the Public Employe Relations Act (Act of July 23, 1970, P. L. 563, Art. XV, §1502 as amended, 43 P.S. §1101.-1502) rather than upon the controlling Appellate Court Jurisdiction Act.
The Statutory Construction Act mandates that “ [w] henever the provisions of two or more laws passed *408during the same session of the legislature are irreconcilable, the law latest in date of final enactment, irrespective of its effective date, shall prevail from the time it becomes effective. . . .” Act of May 28, 1937, P. L. 1019, Art. IV, §65, 46 P.S. §565. The pertinent provision of Section 403 of the Appellate Court Jurisdiction Act, being later in time of enactment than the Public Employee Relations Act, must prevail.
Accordingly, jurisdiction is clearly with the Commonwealth Court.
Mr. Justice Manderino joins in this dissenting opinion.